FORM N-23c-3 NOTIFICATION OF REPURCHASE OFFER PURSUANT TO RULE 23c-3 1.Investment Company Act File Number 811 - 10473 Date of Notification:November 12, 2007 2.Exact name of investment company as specified in registration statement: Advantage Advisers Multi-Sector Fund I 3.Address of principal executive office: 200 Park Avenue, 24th Floor New York, NY 10166 (Number, Street, City, State, Zip Code) 4.Check one of the following: A. þThe notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3. B. oThe notification pertains to a discretionary repurchase offer under paragraph (c) of Rule 23c-3. C. oThe notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3 and a discretionary repurchase offer under paragraph (c) of Rule 23c-3. By: /s/ Bryan McKigney (Name) Bryan McKigney Chief Executive Officer and President (Title) November 12, 2007 Dear Advantage Advisers Multi-Sector Fund I Shareholder: Advantage Advisers Multi-Sector Fund I (the “Fund”) offers to repurchase a certain percentage of its shares each quarter.We want to notify you of the next opportunity to redeem shares.Please disregard this notice if you do not wish to redeem Fund shares. Until December 12, 2007, you are entitled to request that the Fund repurchase shares you own.If you wish to do so, you should submit your request through your financial advisor, who can handle all the details for you. Your financial advisor may charge you a fee for this service.Please note that if the number of shares tendered for repurchase by all Fund Shareholders exceeds the number authorized for repurchase, repurchases will be made on a pro rata basis, as more fully described in the attached document. Page 4 of the attached document contains a Repurchase Request Form.Your Repurchase Request Form must be received in proper order no later than December 12, 2007 for it to be honored, and your request will be executed at the Fund’s closing net asset value per share on December 14, 2007.The Repurchase Request Form must be returned to your financial advisor only.Repurchase Request Forms should NOT be sent directly to the Fund. You do not need to take any action if you do not wish to redeem Fund shares. All requests to redeem shares must be received by the Fund in good order by 4:00 p.m. Eastern Standard Time on December 12, 2007. If you have questions about redeeming Fund shares, please contact your financial advisor or refer to the enclosed Repurchase Offer that describes the process in detail. Thank you for your continued confidence in Advantage Advisers Multi-Sector Fund I. Sincerely, Bryan McKigney Advantage Advisers, L.L.C. 200 Park Avenue 24th floor New York, NY10166 Telephone: 866-292-1841 Facsimile: 212-667-4997 November 12, 2007 ADVANTAGE ADVISERS MULTI-SECTOR FUND I QUARTERLY REPURCHASE OFFER 1.The Offer.Advantage Advisers Multi-Sector Fund I (the “Fund”) is offering to repurchase up to twenty-five percent (25%) of the shares outstanding as of December 12, 2007, at a share price equal to the net asset value per share (“NAV”) on December 14, 2007.The terms of this offer are described below and in the Fund’s prospectus.Quarterly repurchase offers are designed to provide you with some liquidity since the Fund is unaware of any secondary market that exists for your shares. 2.Net Asset Value.The Fund’s NAV as of the close of business on November 5, 2007 was $29.84 per share.Since the Fund’s NAV may fluctuate, please contact your financial advisor for the Fund’s latest NAV information. 3.Repurchase Request Deadline.The Fund must receive your properly completed Repurchase Request Form on or before December 12, 2007 at 4:00 p.m. Eastern Standard Time (the “Repurchase Request Deadline”).The Repurchase Request Form must be returned to your financial advisor only.Repurchase Request Forms should NOT be sent directly to the Fund.You may withdraw or modify your repurchase request at any time prior to that time. 4.Repurchase Pricing Date.The Fund will redeem shares at NAV as of the close of business on December 14, 2007 (the “Repurchase Pricing Date”).Please be aware that NAV may fluctuate between the Repurchase Request Deadline and the Repurchase Pricing Date.The Fund may use an earlier Repurchase Pricing Date if, on or immediately following the Repurchase Request Deadline, the Fund believes that the use of an earlier Repurchase Pricing Date will not be likely to result in significant dilution of the net asset value of either shares that are tendered for repurchase or shares that are not tendered.The Fund may consider use of an earlier Repurchase Pricing Date if it believes that there is a significant risk of a temporary dislocation in market valuations on the scheduled Repurchase Pricing Date do to factors other than changes in the fundamental economic condition of the Fund's portfolio holdings.Examples include a scheduled major geo-political announcement or event, the effective date of a change in law, the effective date of a change in the composition of a securities index or the scheduled expiration of a significant amount of futures, options or other financial instruments. 5.Payment for Shares Repurchased.Repurchase proceeds will be credited to your brokerage account no later than December 21, 2007, seven days after the Repurchase Pricing Date. 6.Increase in Number of Shares Repurchased: Pro Rata Repurchase.If share repurchase requests exceed the number of shares in the Fund’s repurchase offer, the Fund may (i) repurchase tendered shares on a pro rata basis or (ii) increase the number of shares to be repurchased by up to two percent (2%) of the Fund’s outstanding shares. 1 If the Fund increases the percentage to be repurchased but the share repurchase requests still exceed the number of shares in the Fund’s expanded offer, the Fund will repurchase tendered shares on a pro rata basis. As a result, there can be no assurance that the Fund will be able to fulfill your entire request even if you tender all shares held in your account.In this event, you may be unable to liquidate some of your investment, and you would have to wait until a later date to tender the shares that the Fund was unable to repurchase.Until such later date, you would be subject to the risk of NAV fluctuations. 7.Withdrawal of Shares to be Repurchased.You may withdraw or modify your repurchase request at any time prior to 4:00 p.m. Eastern Standard Time on December 12, 2007. 8.Suspension or Postponement of Repurchase Offer.The Fund may suspend or postpone its offer in limited circumstances, and only by vote of a majority of the Fund’s Board of Trustees, including a majority of the independent Trustees.These circumstances are limited and may include the following: (a) if the repurchase would cause the Fund to lose its status as a regulated investment company under Subchapter M of the Internal Revenue Code; (b) any period during which an emergency exists as a result of which it is not reasonably practicable for the Fund to dispose of securities it owns or to determine the value of the Fund’s net assets; (c) any period for which the Securities and Exchange Commission permits by order for the protection of shareholders; or (d) any period during which the New York Stock Exchange or any market on which securities owned by the Fund are principally traded is closed, or trading on the New York Stock Exchange or such market is restricted. You will be notified if the Fund suspends or postpones the offer, and will be notified again if the Fund resumes its offer. 9.Tax Consequences.You should consult your tax advisor regarding the specific tax consequences, including state and local tax consequences, of share repurchases.Shares tendered pursuant to the Fund’s offer will be treated as a taxable sale of the shares.Any gain or loss you recognize will be treated as a short-term capital gain or loss if you held your shares less than twelve months, and as a long-term capital gain or loss if you held your shares for more than twelve months. 10.
